Citation Nr: 0027306	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-06 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to payment of or reimbursement for 
unauthorized private dental expenses incurred on March 14, 
1995.

2.  Entitlement to payment of or reimbursement for 
unauthorized private dental expenses incurred on March 23 and 
24, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946, and from April 1951 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1995 determination by the Medical 
Administration Service (MAS) of the Phoenix, Arizona, 
Department of Veterans Affairs Medical Center (VAMC).  The VA 
Regional Office (RO) in Denver, Colorado, currently has 
jurisdiction over the veteran's claims file.

This case was previously before the Board in March 1999, when 
it was remanded to the agency of original jurisdiction.  It 
has now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The record reflects that the veteran was granted service 
connection for teeth Nos. 2, 3, 10, 18, 19, 28 to 32 
inclusive by a March 1947 rating decision.  However, the 
decision found the teeth to be noncompensable (zero percent 
disabling), and there is no evidence that the veteran was 
treated for dental trauma during his periods of active 
service.

2.  At the time the veteran received the March 1995 private 
dental treatment, he was service-connected for the following 
disabilities:  degenerative disc disease of the lumbar spine, 
evaluated as 10 percent disabling; anxiety neurosis, 
evaluated as 10 percent disabling; allergic rhinitis, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling; prostatic fibrosis, 
evaluated as noncompensable (zero percent); synovitis of the 
right elbow, evaluated as noncompensable; residuals of 
subtotal thyroidectomy, evaluated as noncompensable; flat 
feet, evaluated as noncompensable; and an appendectomy scar, 
evaluated as noncompensable.  The combined disability rating 
for the veteran's service-connected disabilities was 30 
percent.  

3.  There is no evidence on file that the veteran was 
participating in a rehabilitation program under 38 U.S.C.A. 
Chapter 31 at the time of the March 1995 dental treatment

4.  The private dental treatment the veteran received on 
March 14, 23 and 24, 1995, was not authorized in advance by 
VA.

5.  The evidence does not show that the private dental 
treatment received by the veteran on March 14, 23 and 24, 
1995, was due to a medical emergency.


CONCLUSION OF LAW

The veteran is not entitled to payment or reimbursement by VA 
of private dental expenses incurred March 14, 23 and 24, 
1995.  38 U.S.C.A. §§ 1703, 1712, 1728 (West 1991); 38 C.F.R. 
§§ 3.381, 17.161, 17.120 (2000) (38 C.F.R. § 17.123 (1995)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service examinations conducted in September 
1942, January 1943, July 1944, and March 1946 show the 
veteran was missing teeth 6 and 16 on the left.  
Additionally, the July 1942 examination indicated that tooth 
No. 6 on the right may have been restore.  Right tooth No. 8 
was noted as being missing on the July 1944 examination, 
while both the right and left tooth No. 8 was noted to be 
missing on the March 1946 examination.  These records show no 
treatment for dental trauma during the veteran's first period 
of active duty.

A November 1946 VA dental examination shows that the veteran 
had been treated for cavities involving teeth Nos. 2, 3, 10, 
18, 19, and 28 to 32.  Nothing in the examination report 
indicates that the problems associated with these teeth were 
due to trauma experienced by the veteran while on active 
duty.

In a March 1947 rating decision, the veteran was granted 
service connection for the following teeth: 2, 3, 10, 18, 19, 
28 to 32 inclusive.  However, it was stated that the 
requirements for a minimum 10 percent rating were not met.

The service medical records from the veteran's second period 
of active duty show that teeth Nos. 3 and 29 were found to be 
normal on service examinations conducted in June 1961, July 
1963, July 1965, and May 1967.  On a June 1969 examination, 
tooth No. 3 was identified as being missing, while tooth No. 
29 continued to be identified as normal.  These records show 
no treatment for dental trauma during the veteran's second 
period of active duty.

The evidence on file includes a VA letter to the veteran, 
dated March 21, 1995, which stated that his application for 
dental care had been received.  It was further stated that 
the application was being given appropriate attention, and 
that a complete reply would be made as soon as possible 
pending eligibility verification.

A Report of Contact, also dated March 21, 1995, shows that 
the VAMC received a telephone call from the veteran advising 
to "close out" his claim for dental.

The record shows that the veteran subsequently submitted a VA 
Form 10-583, Claim for Payment of Cost of Unauthorized 
Medical Services, in which he claimed entitlement to 
reimbursement of medical expenses for private dental 
treatment on March 14, 23 and 24, 1995.  He reported that he 
had a sore gum, so he went to a Dr. Darby, a private dentist, 
on March 1, 1995.  Dr. Darby reportedly diagnosed an abscess 
on tooth No. 3 and treated the veteran therefor.  The veteran 
contended that the tooth was service-connected pursuant to 
the March 1947 rating decision.  He subsequently sought 
treatment at VA, and brought his March 1947 letter as proof 
of service connection.  When he was finally examined by VA, 
the dentist reportedly looked at the tooth and buffed it 
down.  The veteran reported that he asked for treatment or 
extraction.  However, it was 3:30 p.m., and the clinic closed 
at 4:00 p.m.  Consequently, the dentist did not have time to 
do anything else and advised the veteran that they could not 
do more nor give him an appointment until his eligibility was 
established.  The veteran emphasized that they would not 
honor the March 1947 letter as proof of eligibility.  Since 
it appeared fruitless to press on, he made an appointment 
with a Dr. Clark, a private dentist, and the tooth was 
extracted on March 14, 1995.  The veteran also reported that 
he lost a filling from tooth No. 29 on the night of March 22, 
1995, and saw Dr. Darby the next day.  An X-ray was 
reportedly taken which showed that the tooth was broken below 
the gum line.  Since the veteran was in considerable 
distress, Dr. Darby made an appointment with a private oral 
surgeon, and the tooth was extracted on March 24, 1995.  
Additionally, the veteran reported that when he had 
previously sought medical treatment for tooth No. 3 from VA, 
the dentist also noticed that tooth No. 29 was loose.  
Nevertheless, he did not take an X-ray, which the veteran 
felt a prudent dentist would have done.  The veteran also 
emphasized that all seemed anxious to leave for the weekend.

A VA dental rating sheet, dated in May 1995, stated that 
although the veteran was service-connected for treatment 
purposes, there was no evidence of tooth loss due to trauma.

In August 1995, the MAS denied the veteran's request for 
outpatient dental treatment.  The MAS stated that review of 
the veteran's medical records revealed that he had no 
compensable service-connected dental disability, nor was he 
eligible for outpatient dental treatment under any other laws 
administered by VA.  Additionally, it was stated that 
notification received from the Denver RO advised that 
although several teeth were service connected for treatment 
purposes, there was no indication of tooth loss due to 
trauma.  

A VA letter to the veteran, dated in August 1996, is on file 
which states that the correspondence was in response to the 
veteran's request for reconsideration of the denial of 
payment for unauthorized dental treatment.  It was noted that 
the March 1947 letter indicating that the veteran's teeth 
were service connected was reviewed.  It was further stated 
that, at one time, the law permitted repeated Class II VA 
dental treatment of noncompensable service-connected dental 
conditions, and set no time limit for applying for treatment.  
However, the law was changed in 1955, with the enactment of 
Public Law No. 84-83, which restricted Class II treatment to 
a one time completion basis and required that the application 
for this treatment be made within one year of release from 
active duty.  Further, it was stated that the dental trauma 
rating of May 1995 by the Denver RO indicated that there was 
no evaluation of tooth loss due to trauma.  Therefore, the 
denial of the veteran's claim was reaffirmed.

In the August 1996 Statement of the Case noted that the 
veteran applied for outpatient dental care on March 3, 1995.  
His medical record was subsequently reviewed by the VAMC 
Associate Chief of Staff for Ambulatory Care to determine if 
the dental condition had a direct or material affect on his 
service-connected disability, or if treatment for the 
service-connected condition had an adverse effect on teeth.  
It was noted that the veteran was not under care for his 
service-connected disability, and that it was professionally 
determined that the veteran's dental problem was unrelated to 
his service-connected disability.  Further, it was noted that 
the Chief of Dental Service had concurred with the decision 
to deny adjunct dental treatment.  Thereafter, VA received 
the veteran's claim of payment of or reimbursement for the 
unauthorized private dental treatment on March 14, 23 and 24, 
1995.

The veteran provided testimony at a personal hearing before 
the VA Health Administration Section in July 1998, a 
transcript of which is of record.  The veteran reiterated the 
circumstances concerning the dental treatment he received on 
March 14, 23, and 24, 1995.  He also testified that he felt 
that he believed that the dental treatment was an emergency, 
because he had an abscessed tooth and a tooth broken off 
below the gum line that needed surgical extraction.  Further, 
he testified that he had applied for dental treatment from VA 
and it was denied.

At the time the veteran received the March 1995 private 
dental treatment, he was service-connected for the following 
disabilities: degenerative disc disease of the lumbar spine, 
evaluated as 10 percent disabling; anxiety neurosis, 
evaluated as 10 percent disabling; allergic rhinitis, 
evaluated as 10 percent disabling; bilateral hearing loss, 
evaluated as 10 percent disabling; prostatic fibrosis, 
evaluated as noncompensable (zero percent); synovitis of the 
right elbow, evaluated as noncompensable; residuals of 
subtotal thyroidectomy, evaluated as noncompensable; flat 
feet, evaluated as noncompensable; and an appendectomy scar, 
evaluated as noncompensable.  The veteran's combined 
disability rating was 30 percent.  

When the case was previously before the Board in March 1999, 
it was noted that the August 1996 Statement of the Case did 
not appear to be in the records assembled for the Board's 
review.  It was also noted that the records did not appear to 
contain a Supplemental Statement of the Case following the 
July 1998 personal hearing.  Accordingly, the Board remanded 
the case to obtain all records utilized by MAS concerning the 
veteran, to include the August 1996 Statement of the Case, 
and to insure that a Supplemental Statement of the Case was 
issued to the veteran and his representative which took into 
consideration the July 1998 hearing testimony.  As indicated 
above, the August 1996 Statement of the Case is on file, and 
a Supplemental Statement of the Case was issued to the 
veteran in September 1999 which specifically noted that the 
veteran's hearing testimony was taken into consideration.


Legal Criteria.  VA law and regulations provide that service 
connection will be granted for disease or injury of 
individual teeth and the investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a).  As to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it is due to a combat wound or other service 
trauma.  38 C.F.R. § 3.381(e).  The significance of finding a 
dental condition is due to service trauma is that a veteran 
will be eligible for VA dental treatment for the condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120 
or 17.123.

For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97 (1997).

Authorization of outpatient treatment is also allowable for 
certain classes in accordance with the applicable provisions 
set forth in 38 C.F.R. § 17.123 (1995), 17.161 (2000).  Those 
regulations provide that outpatient dental treatment that is 
reasonably necessary to maintain oral health and maintenance 
is allowable for those having a compensable service-connected 
disability (Class I).  VA outpatient dental treatment may 
also be authorized on a one-time only basis for those having 
a service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service, which took place 
before October 1, 1981, but only if application for such 
treatment is made within one year after such discharge or 
release.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161(b)(2) 
(formerly § 17.123(b)(2)).

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that the 
Secretary shall furnish hospital care and medical services, 
which the Secretary determines to be needed to any veteran 
for a service-connected disability, and to any veteran who 
has a service-connected disability rated at 50 percent or 
more.  These rules govern basic eligibility for VA care and 
treatment.

When VA facilities are not able to provide economical 
hospital care or medical services, VA may, under certain 
limited circumstances, contract with non-VA facilities for 
such care and services, either on a group or an individual 
basis.  38 U.S.C.A. § 1703.  However, under these provisions, 
the admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54.

Payment or reimbursement of the expenses of care, not 
previously authorized, may be paid on the basis of a timely 
filed claim if the following conditions are met:

(1)  The care was for an adjudicated service-connected 
disability; or for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability; or for any 
disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability(emphasis in original); or for any illness, 
injury or dental condition in the case of a veteran who 
is participating in a rehabilitation program under 38 
U.S.C.A. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any 
of the reasons enumerated in 38 C.F.R. § 17.48(j) 

(2)  the care was provided in a medical emergency of 
such nature that delay would have been hazardous to life 
or health, and 

(3)  no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or to 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise or 
practicable or treatment had been or would have been 
refused.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly § 17.80).  
All three requirements must be met before reimbursement may 
be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes 
v. Brown, 6 Vet. App. 66, 68 (1993).


Analysis.  Initially, the Board notes that it does not appear 
that the veteran was entitled to VA medical treatment for his 
teeth in March 1995.  As mentioned above, the veteran's 
service medical records do not show any treatment for dental 
trauma.  Although the March 1947 rating decision granted 
service connection for various teeth, the veteran was 
assigned a noncompensable disability rating therefor.  The 
March 1995 dental treatment took place more than one year 
after the veteran's discharge from both of his periods of 
active duty.  Additionally, in March 1995, the veteran's 
combined disability rating was 30 percent; he did not have a 
disability rated at 50 percent or more.  Finally, there is no 
evidence on file that the veteran was participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 at the 
time of the March 1995 dental treatment.  38 U.S.C.A. §§ 
1710, 1712; 38 C.F.R. §§ 3.381, 17.54, 17.161 (2000) 
(38 C.F.R. § 17.123 (1995)).

Even if the veteran were entitled to VA dental treatment for 
his teeth, he would not be entitled to payment of or 
reimbursement for the unauthorized private dental expenses 
incurred on March 14, 23 and 24, 1995.

The Board notes that the evidence does not show, nor does the 
veteran allege, that there had been prior authorization for 
his private dental treatment.  In fact, the evidence on file, 
including the veteran's own statements, show that he was not 
receiving regular dental treatment from VA in March 1995.  
Moreover, the record reflects that VA was adjudicating a 
claim of entitlement to dental treatment at that time, and 
that the decision was ultimately against the veteran.  Thus, 
the provisions of 38 U.S.C.A. § 1703 and 38 C.F.R. 17.54 are 
not applicable in the instant case.

The Board finds that the evidence on file does not show that 
the March 1995 private dental treatment was for a medical 
emergency.  Granted, the veteran testified at his July 1998 
personal hearing that he considered the treatment an 
emergency, and the Board does not dispute that the dental 
problems were discomforting to the veteran.  However, no 
evidence is on file which shows that a delay in the treatment 
would have been hazardous to the veteran's life or health.  
Accordingly, the Board must conclude that it was not a 
medical emergency.

In short, the evidence does not show that the private dental 
treatment received on March 14, 23 and 24, 1995, was for an 
adjudicated service-connected disability, or for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
that the veteran had a total disability permanent in nature 
resulting from a service-connected disability, or that the 
veteran was participating in a rehabilitation program under 
38 U.S.C.A. Chapter 31.  Moreover, the evidence does not show 
that the treatment was for a medical emergency.  Thus, the 
Board must find that the appellant has not met the legal 
criteria necessary for payment or reimbursement of 
unauthorized medical expenses.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  As this threshold requirement is not met, the 
claim lacks legal merit and must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to payment of or reimbursement for unauthorized 
private dental expenses incurred on March 14, 1995, is 
denied.

Entitlement to payment of or reimbursement for unauthorized 
private dental expenses incurred on March 23 and 24, 1995, is 
denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

